     Case 6:19-cv-00574-JDK Document 70 Filed 03/25/21 Page 1 of 2 PageID #: 1513




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                               §
UNION PACIFIC RAILROAD                         §
COMPANY,                                       §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §    Case No. 6:19-cv-574-JDK
                                               §
CITY OF PALESTINE, et al.,                     §
                                               §
         Defendants.                           §


                                    FINAL JUDGMENT
          Pursuant to the Court’s Order Granting Summary Judgment for Plaintiff

 Union Pacific (Docket No. 65), entered on February 3, 2021, the Court hereby enters

 FINAL JUDGMENT.

          IT IS ORDERED that:

          1. The 1954 Agreement is preempted by the ICCTA and so is null and void;

          2. Union Pacific is under no obligation to honor any of the 1954 Agreement’s

              terms, including any requirement that the railroad station any portion of

              its workforce or operations at Palestine;

          3. Neither Union Pacific or any of its successors and assigns are required to

              maintain employees or facilities in Palestine, Texas or Anderson County,

              Texas;

          4. City of Palestine and Anderson County are enjoined from enforcing the

              1954 Agreement against Union Pacific nor any of its successors and assigns.



                                              1
Case 6:19-cv-00574-JDK Document 70 Filed 03/25/21 Page 2 of 2 PageID #: 1514




      All pending motions are DENIED as MOOT.           All expenses, costs, and

attorneys’ fees are to be borne by the party that incurred them. The Clerk of the

Court is instructed to close this case.

       So ORDERED and SIGNED this 25th day of March, 2021.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                          2
